Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended by adding thereto the following: Upon this appeal there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Appellant argued that the formula under which respondent, the Comptroller of the City of New York, allocated a portion of appellant’s interstate receipts to be taxed by the City of New York, on its face and as construed and applied to appellant, violated the commerce clause of the said Constitution and the equal protection and due process clauses of the Fourteenth Amendment thereto. The Court of Appeals held that the said formula did not violate any of the provisions of the Constitution of the United States. [See 16 N Y 2d 320.]